Filed 12/4/20 P. v. Sims CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SECOND APPELLATE DISTRICT

                                              DIVISION TWO


 THE PEOPLE,                                                                           B306661

             Plaintiff and Respondent,                                                 (Los Angeles County
                                                                                       Super. Ct. No. TA025516)
             v.

 ZEVONZELL EUGENE SIMS,

             Defendant and Appellant.


THE COURT:

      Zevonzell Eugene Sims was charged with one count of first
degree murder, three counts of attempted premeditated murder,
and one count of shooting at an occupied vehicle. In a 1994 plea
agreement, Sims waived his constitutional rights and pleaded no
contest to second degree murder, with personal use of a firearm.
(Pen. Code, §§ 187, 12022.5.)1 The court accepted his plea. At

——————————————————————————————
   1 Undesignated statutory references are to the Penal Code.
sentencing, the court denied Sims’s request to withdraw his plea
and sentenced him to 15 years to life in prison, plus a three-year
firearm enhancement.
       In April 2020, Sims petitioned for a writ of habeas corpus.
The trial court summarily denied the petition. Sims filed a
timely notice of appeal.
       Appointed counsel filed an appellate brief raising no issues.
(People v. Serrano (2012) 211 Cal.App.4th 496, 503.) We evaluate
here the contentions made in Sims’s supplemental brief. (People
v. Kelly (2006) 40 Cal.4th 106, 120–124.)
       Sims’s petition asserts he was a minor when he entered his
plea in 1994; he contends that he did not understand the plea.
He maintains that the trial court had no legal basis to deny his
request to withdraw his plea in 1995. He has not been able to
obtain a transcript of that proceeding, despite repeated requests.
       The trial court denied Sims’s request for the transcript in
2003, finding “insufficient cause.” In 2015, the court reporter
declared that the proceeding cannot be transcribed because the
court destroyed the reporter’s notes after 10 years. The district
attorney’s office does not have a reporter’s transcript of the
sentencing hearing to offer.
       We cannot provide Sims with relief. Neither his former
attorney nor the district attorney have the reporter’s transcript;
the reporter declared that her notes were destroyed so there is
nothing to transcribe. Sims’s sentence cannot be recalled on the
grounds that a reporter’s transcript is unavailable.
       The 1994 transcript shows that Sims waived his right to
trial and entered a plea. A conviction entered on a no contest
plea generally does not present any issue warranting relief.
(People v. Mendez (1999) 19 Cal.4th 1084, 1097.) Defendants
cannot complain of sentences to which they agreed. (People v.
Hester (2000) 22 Cal.4th 290, 295–296.)
        Sims cited section 1170 as a basis for recalling his sentence.
Section 1170, subdivision (d)(1) requires the recommendation of
the Board of Parole Hearings or the district attorney to recall a
sentence. We see no such recommendation in the record. Section
1170, subdivision (d)(2) applies to juveniles sentenced to prison
for life without the possibility of parole; it does not apply to Sims.
        Sims indicates that he has petitioned for a youth offender
parole hearing. (§ 3051; People v. Franklin (2016) 63 Cal.4th
261.) That procedure may provide an appropriate pathway for
Sims to obtain relief for a life sentence imposed when he was a
juvenile. The order denying Sims’s petition is affirmed.
        NOT TO BE PUBLISHED.




____________________________________________________________
LUI, P. J.         ASHMANN-GERST, J.            CHAVEZ, J.